Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on January 20, 2020 for application number 16/747,200. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-23 are presented for examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted April 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over YEH (US 2019/0289280 A1)(hereinafter Yeh) in view of Su et al.(US 2015/0021228 A1)(hereinafter Su) in further view of von Cramon(US 2017/0155852 A1)(hereinafter von Cramon).
	Regarding claim 1, Yeh discloses an imaging device[See Yeh: Figs. 1-4D regarding three-dimensional sensing module], comprising: 
a first camera[See Yeh: at least Fig. 1 and par. 0014 regarding The first depth camera unit 121 includes a first circuit board 141, a first depth camera 121a, and a first connector 143.];
 a first light source set at a periphery of the first camera for illuminating a region [See Yeh: at least Fig. 1 and par. 0016 regarding The light emitting unit 150 includes a light emitter 151 and a light controller 152.  The light emitter 151 and the light controller 152 are electrically connected to a side portion of the first circuit board 141(As shown in Fig. 1, the light emitting unit 150 is located at the outer limits or edge or periphery of the first depth camera unit 121)]; and
a second camera separated from the first camera by a selected distance[See Yeh: at least Fig. 1 and par. 0015 regarding the second depth camera unit 122 includes a second circuit board 142, a second depth camera 122a, and a second connector 144.(As shown in Fig. 1 second depth camera unit 122 is separated by a distance from first depth camera unit 121)].
Yeh do not explicitly disclose a second light source set at the second camera for illuminating the region.
 [See Su: at least Figs. 4, 6(A)-8(B) and par. 0407-0408, 0412-0414 regarding for example, in Fig. 6(A), an eye imaging apparatus 600 comprising a second miniature camera 610b with a second image sensor 620b in addition to a first miniature camera 607b with a first image sensor 627b in order to take stereoscopic images, according to some embodiments. As shown in FIG. 6(A), lighting units 605a, 606a, 608a, 609a may function in the same way as the lighting units 405, 406, 408, 409 shown in FIG. 4…(Thus, at least there is a second light source close to the second image sensor)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yeh with Su teachings by including “a second light source set at the second camera for illuminating the region” because this combination will have the advantage of providing a plurality of light sources to better illuminate the scene to be captured.
Yeh and Su do not explicitly disclose a second light source set at a periphery of the second camera.
However, setting the second light source at a periphery of the second camera was well know in the art at the time of the invention was filed as evident from von Cramon[See von Cramon: at least Fig. 6 and par. 0014, 0018, 0180-0183 regarding The image-capture device 600 is arranged as a planar array of devices distributed across a mounting surface 610 of a substrate or circuit board supported by a enclosure or other structural elements (not shown) as may be desired.  Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(As shown in Fig. 6,  emitters 611 are set at the periphery of each image sensor. Thus at least one light source is located at the periphery of a second image sensor, and so on.)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yeh and Su with von Cramon teachings by including “a second light source set at a periphery of the second camera” because this combination will have the advantage of providing a plurality of light sources to minimize shadows and to improve the illumination of the scene to be captured [See von Cramon: at least Fig. 6 and par. 0014, 0018, 0180-0183].
Further on, when combined Su and von Cramon teach or suggest  a processor configured to operate the first light source set and the second light source set independently of each other to illuminate the region[See Su: at least Figs. 4, 6(A)-8(B), 14 and par. 0407-0408, 0412-0415, 0428-0430 regarding The method further comprises controlling the first light source, the second light source and the image sensor by using a hand-held mobile computing device… The hand-held mobile computing device 1401 may control the light source 1403, the lighting units 1406, 1408, and the driver module 1410 through the input/output ports of the adaptation module 1409… See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0180-0183 regarding .  Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(As shown in Fig. 6, each of the emitters 611 is electrically controlled.)].  
	Regarding claim 13,  Yeh discloses a method of imaging a region [See Yeh: Figs. 1-4D regarding three-dimensional sensing module and its method], comprising: 
[ See Yeh: at least Fig. 1 and par. 0016 regarding The light emitting unit 150 includes a light emitter 151 and a light controller 152.  The light emitter 151 and the light controller 152 are electrically connected to a side portion of the first circuit board 141. The light controller 152 is configured to control the light emitter 151. (As shown in Fig. 1, the light emitting unit 150 is located at the outer limits or edge or periphery of the first depth camera unit 121 and is configured to emit light)];
 	obtaining a first image[ See Yeh: at least Fig. 1 and par. 0014 regarding The first depth camera unit 121 includes a first circuit board 141, a first depth camera 121a, and a first connector 143.(The first depth camera unit 121 is configured to capture images)]; and 
obtaining a second image [See Yeh: at least Fig. 1 and par. 0015 regarding the second depth camera unit 122 includes a second circuit board 142, a second depth camera 122a, and a second connector 144.(As shown in Fig. 1 second depth camera unit 122 is separated by a distance from first depth camera unit 121 and is configured to capture images)].
Yeh do not explicitly disclose illuminating the region using a second light source set at a second camera of the imaging device.
However, the setting of a second light source close to the second camera for illumination the region or scene was well known in the art at the time of the invention was filed as evident from the teaching of Su [See Su: at least Figs. 4, 6(A)-8(B) and par. 0407-0408, 0412-0414 regarding for example, in Fig. 6(A), an eye imaging apparatus 600 comprising a second miniature camera 610b with a second image sensor 620b in addition to a first miniature camera 607b with a first image sensor 627b in order to take stereoscopic images, according to some embodiments. As shown in FIG. 6(A), lighting units 605a, 606a, 608a, 609a may function in the same way as the lighting units 405, 406, 408, 409 shown in FIG. 4…(Thus, at least there is a second light source close the the second image sensor)].
illuminating the region using a second light source set at a second camera of the imaging device” because this combination will have the advantage of providing a plurality of light sources to better illuminate the scene to be captured.
Yeh and Su do not explicitly disclose illuminating the region using a second light source set at a periphery of a second camera of the imaging device.
However, setting the second light source at a periphery of the second camera was well know in the art at the time of the invention was filed as evident from von Cramon[See von Cramon: at least Fig. 6 and par. 0014, 0018, 0180-0183 regarding The image-capture device 600 is arranged as a planar array of devices distributed across a mounting surface 610 of a substrate or circuit board supported by a enclosure or other structural elements (not shown) as may be desired.  Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(As shown in Fig. 6,  emitters 611 are set at the periphery of each image sensor. Thus at least one light source is located at the periphery of a second image sensor, and so on.)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yeh and Su with von Cramon teachings by including “illuminating the region using a second light source set at a periphery of a second camera of the imaging device” because this combination will have the advantage of providing a plurality of light sources to minimize shadows and to improve the illumination of the scene to be captured [See von Cramon: at least Fig. 6 and par. 0014, 0018, 0180-0183].
[See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0073, 0153-0155, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600….Although each emitter 611 is depicted as a circular shaped singular element generally arranged in a set of closely positioned emitters 611 in a diamond-like shape across the mounting surface 610, it should be understood that other arrangements are both possible and contemplated.  For example, depending on the relative sizes of the areas of the separate image sensors 612, 613, 614 and the areas of the individual semiconductor(s), a square shaped arrangement of emitters 611 in alignment with the edges of one or more of the image sensors 612, 613, 614 are possible and may permit more emitting devices to be placed adjacent to a respective perimeter of one or more select image sensor 612, 613, 614.  While the illustrated embodiment includes related emitters 611 that do not surround image sensors interspersed between columns of image sensors of alternating image sensors 612, 613, 614, it should be understood that a host of alternative arrangements may be deployed to achieve any number of efficiencies in density of select semiconductor devices across the mounting surface 610 or to achieve other desired effects in the image information..(Thus, captured images can include an illumination effect)].
Regarding claims 2 and 16, Yeh, Su and von Cramon teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, von Cramon teaches or suggests wherein the light sources of the first light source set and the second [See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(Each of the set of emitters 611 is also arranged and aligned symmetrically around each image sensor)] and the light sources of the first light source set and the second light source set together form a homogeneous illumination of a field of view of at least one of the first camera and the second camera / further operating the first light source set and the second light source set independently in order to obtain at least one of (i) a homogenous illumination in the region; and (ii) an illumination that is symmetric about one of the first camera and the second camera[See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0073, 0153-0155, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600….To achieve nearly uniform illumination across the surface-of-interest the light directed away from the image-capture device 400 by the emitter 412, the emitter 414, or a combination emitter 416 and/or the individual elements comprising the described emitters may be collimated.  In addition to collimating the light, the individual elements comprising the emitters 412, 414, 416 may be selected for their ability to produce a uniform output over a desired range of frequencies in response to a desired input…].
Regarding claim 3, Yeh, Su and von Cramon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Further on, von Cramon teaches or suggests wherein a third light source set is located in a in periphery of the first camera and a fourth light source set is located in a periphery of the second camera, the first light source set and second light source set being used to generate a homogeneous light field, and the third light source set and fourth light source set being used to form an illumination that is symmetric around their respective cameras[See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600... Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600….To achieve nearly uniform illumination across the surface-of-interest the light directed away from the image-capture device 400 by the emitter 412, the emitter 414, or a combination emitter 416 and/or the individual elements comprising the described emitters may be collimated.  In addition to collimating the light, the individual elements comprising the emitters 412, 414, 416 may be selected for their ability to produce a uniform output over a desired range of frequencies in response to a desired input (Each of the set of emitters 611 is also arranged and aligned symmetrically around each image sensor and configured to form uniform or homogeneous light field)..].  
Regarding claim 4, Yeh, Su and von Cramon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, von Cramon teaches or suggests wherein the processor is further configured to operate the first light source set and the second light source set independently in order to suppress or highlight illumination effects in at least one of the first camera and the second camera [See Su: at least Fig. 5 and par. 0403, 0406, 0408,  regarding The intensity or brightness of the light from the lighting unit 505 and 506 can be adjustable, e.g., manually or automatically.  Two bright spots 510 and 511 may be seen in the picture 502 from the specular reflection of light off the cornea, which may originate from the lighting units 505 and 506, respectively.  The optical illumination configuration illustrated in FIG. 5 may produce a uniform illumination of the eye 501 when both lighting unit 505 and 506 are turned on, and may produce high contrast images when only one lighting unit is turned on.  The contrast of the images may be adjusted by the ratio of the light intensities from two lighting units 505 and 506.  The default setting may cause identical brightness for the lighting units 505 and 506, while the brightness can be adjustable for both units 505, 506…(Thus, the adjustment of specular illumination in the images can be obtained by controlling the lighting units).  See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0169, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(As shown in Fig. 6, each of the emitters 611 is electrically controlled.). Also,  the illumination source 410 of the image-capture device 400 illuminates one or more surfaces in a location such that reflected light from the one or more surfaces is substantially shadow free…(Thus, the emitters are configured to be electrically controlled to reflect or suppress light)].
Regarding claims 5 and 17, Yeh, Su and von Cramon teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims  Further on, von Cramon teaches or suggests wherein the processor is configured to control an illumination level of each light source set independently / further comprising independently controlling illumination level of each light source set[ See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0154, 0169, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(As shown in Fig. 6, each of the emitters 611 is electrically controlled.). Also,  the illumination source 410 of the image-capture device 400 illuminates one or more surfaces in a location such that reflected light from the one or more surfaces is substantially shadow free…The principles involved with capturing two images in quick succession with different states of polarization defined by the relative rotation of separate polarizing filters with a first polarizing filter 415a, 415b proximal to the illumination source and a second polarizing filter 432 between the subject of interest and an image sensor 445 and with different illumination power levels can be applied to any light source/fixture and many photographic system architectures. Independent of the type of light source deployed in an emitter 416, the image-capture device 400 optimizes light output where light is needed to reduce or eliminate shadows and to provide sufficient reflected light 419 across the entire two-dimensional array of photosensitive electronic elements in the image sensor 445.  (Thus, the emitters are configured to control the illumination power level)].
Regarding claims 6 and 18, Yeh, Su and von Cramon teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, von Cramon teaches or suggests further comprising at least one light barrier located between the first camera and the second camera / further comprising blocking direct light from a light source of the first light source set from directly entering the first camera via a light barrier [ See von Cramon: at least Figs. 3-6 and par. 0139, 0145, 0174-0175, 0180-0183 regarding a barrier 431 prevents light passing through the polarizer 415a or light passing through the emitter 415b from entering the optical subsystem 430 without first reflecting from a surface or surfaces of the subject-of-interest 310…].
Regarding claim 7, Yeh, Su and von Cramon teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Further on, von Cramon teaches or suggests wherein the at least one light barrier is associated with the first camera and is between a lens of the first camera and at least one light source of the first light source set barrier [ See von Cramon: at least Figs. 3-6 and par. 0139, 0145, 0174-0175, 0180-0183 regarding a barrier 431 prevents light passing through the polarizer 415a or light passing through the emitter 415b from entering the optical subsystem 430 without first reflecting from a surface or surfaces of the subject-of-interest 310…].  
	Regarding claims 8 and 19, Yeh, Su and von Cramon teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, von Cramon teaches or suggests the first light source set includes four light sources along the periphery of the first camera, wherein a ring passing through the center of the light sources is coaxial with the first camera / wherein each of the first light source set and the second light source set includes four light sources along the periphery of the respective camera, wherein a ring passing through the center of the light sources of a respective camera is coaxial with the [See von Cramon: at least Figs. 4A-6 and par. 0014, 0018,0165, 0167, 0176, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. .. As shown by broken imaginary lines A-A, the illumination source 512 is arranged as an annularly shaped ring of light-emitting semiconductors 532 that closely abuts the outermost surface of the lens housing 533.  A polarizer 515 is similarly shaped and arranged in registration above the illumination source 512.  The light emitting semiconductors 532 may be arranged with a collimating dome or lens that aligns the emitted light so that light generated by the light-emitting devices is transmitted in a direction that is substantially parallel to a longitudinal axis of the lens assembly 533…Although each emitter 611 is depicted as a circular shaped singular element generally arranged in a set of closely positioned emitters 611 in a diamond-like shape across the mounting surface 610, it should be understood that other arrangements are both possible and contemplated.  For example, depending on the relative sizes of the areas of the separate image sensors 612, 613, 614 and the areas of the individual semiconductor(s), a square shaped arrangement of emitters 611 in alignment with the edges of one or more of the image sensors 612, 613, 614 are possible and may permit more emitting devices to be placed adjacent to a respective perimeter of one or more select image sensor 612, 613, 614…].  
	Regarding claims 9 and 10, Yeh, Su and von Cramon teach all the limitations of claim 8, and are analyzed as previously discussed with respect to those claims. Further on, von Cramon teaches or suggests the second light source set includes four light sources along the periphery of [See von Cramon: at least Figs. 4A-6 and par. 0014, 0018,0165, 0167, 0176, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. .. As shown by broken imaginary lines A-A, the illumination source 512 is arranged as an annularly shaped ring of light-emitting semiconductors 532 that closely abuts the outermost surface of the lens housing 533.  A polarizer 515 is similarly shaped and arranged in registration above the illumination source 512.  The light emitting semiconductors 532 may be arranged with a collimating dome or lens that aligns the emitted light so that light generated by the light-emitting devices is transmitted in a direction that is substantially parallel to a longitudinal axis of the lens assembly 533…Although each emitter 611 is depicted as a circular shaped singular element generally arranged in a set of closely positioned emitters 611 in a diamond-like shape across the mounting surface 610, it should be understood that other arrangements are both possible and contemplated.  For example, depending on the relative sizes of the areas of the separate image sensors 612, 613, 614 and the areas of the individual semiconductor(s), a square shaped arrangement of emitters 611 in alignment with the edges of one or more of the image sensors 612, 613, 614 are possible and may permit more emitting devices to be placed adjacent to a respective perimeter of one or more select image sensor 612, 613, 614…].  
Regarding claims 11 and 20, Yeh, Su and von Cramon teach all the limitations of claims 8 and 13, and are analyzed as previously discussed with respect to those claims. Further on, Su and von Cramon teach or suggest wherein the light sources of at least one of the first light source set and the second light source set are non-planar and non- axisymmetric[See Su: at least Figs. 4, 6(A)-8(B) and par. 0407-0408, 0412-0414 regarding for example, in Fig. 6(A), an eye imaging apparatus 600 comprising a second miniature camera 610b with a second image sensor 620b in addition to a first miniature camera 607b with a first image sensor 627b in order to take stereoscopic images, according to some embodiments. As shown in FIG. 6(A), lighting units 605a, 606a, 608a, 609a may function in the same way as the lighting units 405, 406, 408, 409 shown in FIG. 4…(lighting units are non-axisymmetric and non-planar with respect to the image sensors). See von Cramon: at least Figs. 4A-6 and par. 0014, 0018,0165, 0167, 0176, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. .. As shown by broken imaginary lines A-A, the illumination source 512 is arranged as an annularly shaped ring of light-emitting semiconductors 532 that closely abuts the outermost surface of the lens housing 533.  A polarizer 515 is similarly shaped and arranged in registration above the illumination source 512.  The light emitting semiconductors 532 may be arranged with a collimating dome or lens that aligns the emitted light so that light generated by the light-emitting devices is transmitted in a direction that is substantially parallel to a longitudinal axis of the lens assembly 533…Although each emitter 611 is depicted as a circular shaped singular element generally arranged in a set of closely positioned emitters 611 in a diamond-like shape across the mounting surface 610, it should be understood that other arrangements are both possible and contemplated.  For example, depending on the relative sizes of the areas of the separate image sensors 612, 613, 614 and the areas of the individual semiconductor(s), a square shaped arrangement of emitters 611 in alignment with the edges of one or more of the image sensors 612, 613, 614 are possible and may permit more emitting devices to be placed adjacent to a respective perimeter of one or more select image sensor 612, 613, 614…].  
Regarding claims 12 and 21, Yeh, Su and von Cramon teach all the limitations of claims 1  and 13, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Su and von Cramon teach or suggest wherein each light source of at least one of the first light source set and the second light source set are oriented to project light along a principle ray at a non-zero angle with respect to a z-axis of the imaging device / further comprising projecting light from each light source of the first set and second set along a principle ray at a non-zero angle with respect to a z-axis of the imaging device[See Su: at least Figs. 4, 6(A)-8(B) and par. 0400, 0407-0408, 0412-0414 regarding for example, in Figs. 7(A) and 7(B), the 
lighting units 705b, 706b and 708b may be the same as or similar to the lighting units 705a, 706a and 708a. …(lighting unit 708b is oriented to project light along a principle ray at non-zero angle with respect to a z-axis of the image sensor). See von Cramon: at least Figs. 4A-6 and par. 0014, 0018,0165, 0167, 0176, 0180-0183 regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. .. As shown by broken imaginary lines A-A, the illumination source 512 is arranged as an annularly shaped ring of light-emitting semiconductors 532 that closely abuts the outermost surface of the lens housing 533.  A polarizer 515 is similarly shaped and arranged in registration above the illumination source 512.  The light emitting semiconductors 532 may be arranged with a collimating dome or lens that aligns the emitted light so that light generated by the light-emitting devices is transmitted in a direction that is substantially parallel to a longitudinal axis of the lens assembly 533…Although each emitter 611 is depicted as a circular shaped singular element generally arranged in a set of closely positioned emitters 611 in a diamond-like shape across the mounting surface 610, it should be understood that other arrangements are both possible and contemplated.  For example, depending on the relative sizes of the areas of the separate image sensors 612, 613, 614 and the areas of the individual semiconductor(s), a square shaped arrangement of emitters 611 in alignment with the edges of one or more of the image sensors 612, 613, 614 are possible and may permit more emitting devices to be placed adjacent to a respective perimeter of one or more select image sensor 612, 613, 614…].  
Regarding claim 14, Yeh, Su and von Cramon teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, when combined Su and von Cramon teach or suggest  further comprising combining, via a processor, the first image and the second image to form a combined image with an enhanced or reduced illumination effect [See Su: at least Figs. 1-14 and par. 0399, 0403, 0406, 0408, 0420-0423 regarding The intensity or brightness of the light from the lighting unit 505 and 506 can be adjustable, e.g., manually or automatically.  Two bright spots 510 and 511 may be seen in the picture 502 from the specular reflection of light off the cornea, which may originate from the lighting units 505 and 506, respectively.  The optical illumination configuration illustrated in FIG. 5 may produce a uniform illumination of the eye 501 when both lighting unit 505 and 506 are turned on, and may produce high contrast images when only one lighting unit is turned on.  The contrast of the images may be adjusted by the ratio of the light intensities from two lighting units 505 and 506.  The default setting may cause identical brightness for the lighting units 505 and 506, while the brightness can be adjustable for both units 505, 506…(Thus, the adjustment of specular illumination in the images can be obtained by controlling the lighting units).  See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0032-0036, 0109, 0112, 0128-0129, 0169, 0180-0183  regarding Electrically controlled devices distributed across the mounting surface 610 include emitters 611 and a host of image sensors 612, image sensors 613, and image sensors 614… Light that is generated within the separate emitters 611 is polarized and directed away from the mounting surface 610 and returns to the distributed image sensors 612, image sensors 613 and image sensors 614 after having been reflected by a subject or subjects of interest within the field of view of the image-capture device 600. ..(As shown in Fig. 6, each of the emitters 611 is electrically controlled.). Also,  the illumination source 410 of the image-capture device 400 illuminates one or more surfaces in a location such that reflected light from the one or more surfaces is substantially shadow free…(Thus, the emitters are configured to be electrically controlled to reflect or suppress light and thus in consequence enhancing or reducing the illumination effect in the captured images)].
	Regarding claim 15, Yeh, Su and von Cramon teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, when combined Su and von Cramon teach or suggest  wherein the illumination effect is at least one of: (i) a specular reflection; (ii) a diffuse reflection; and (iii) a shadow[See Su: at least Figs. 1-14 and par. 0399, 0403, 0406, 0408, 0420-0423 regarding The intensity or brightness of the light from the lighting unit 505 and 506 can be adjustable, e.g., manually or automatically.  Two bright spots 510 and 511 may be seen in the picture 502 from the specular reflection of light off the cornea, which may originate from the lighting units 505 and 506, respectively.  The optical illumination configuration illustrated in FIG. 5 may produce a uniform illumination of the eye 501 when both lighting unit 505 and 506 are turned on, and may produce high contrast images when only one lighting unit is turned on.  The contrast of the images may be adjusted by the ratio of the light intensities from two lighting units 505 and 506.  The default setting may cause identical brightness for the lighting units 505 and 506, while the brightness can be adjustable for both units 505, 506…(Thus, the adjustment of specular illumination in the images can be obtained by controlling the lighting units). See von Cramon: at least Figs. 4A-6 and par. 0014, 0018, 0032-0036, 0109, 0112, 0128-0129, 0169, 0180-0183 regarding The image capture device is configured to produce lighting for separately recorded exposures that is co-polarized and cross-polarized per image pair.  The cross-polarized exposure contains only diffuse color information that is substantially shadow-free, and the co-polarized exposure contains diffuse color with specular reflections that is also substantially shadow free…(thus the emitters are electrically controlled to allow for adjustment in the diffuse illumination effects)].  
Regarding claim 22, Yeh, Su and von Cramon teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim . Further on, when combined, Su teaches or suggests further comprising calculating, via a processor, information about a normal vector to the surface for at least a portion of a surface of an object in at least the first image and the second image [See Su: Figs. 1-14 and par. 0399, 0420-0423 regarding The images from the eye imaging apparatus 1201 may further be processed in the image computing module 1202 to improve the image quality.  Then the images may be displayed and/or recorded, together with other related information of the patient, in the image computing module 1202…  The hand-held eye imaging apparatus 300 may further provide stereoscopic (3D) color imaging capability for the anterior segment of the eye.  The captured images may be viewed in stereoscopic (3D) fashion when using a proper three-dimensional display device…(thus, the hand-held eye imaging apparatus is configured to process surface information from the eye images to displayed them in stereoscopic fashion)]. 
Regarding claim 23, Yeh, Su and von Cramon teach all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim . Further on, when combined, Su teaches or suggests further comprising calculating, via a processor, information about a three-dimensional position of the surface for at least a portion of the surface of the object[See Su: Figs. 1-14 and par. 0399, 0420-0423 regarding The images from the eye imaging apparatus 1201 may further be processed in the image computing module 1202 to improve the image quality.  Then the images may be displayed and/or recorded, together with other related information of the patient, in the image computing module 1202…  The hand-held eye imaging apparatus 300 may further provide stereoscopic (3D) color imaging capability for the anterior segment of the eye.  The captured images may be viewed in stereoscopic (3D) fashion when using a proper three-dimensional display device…(thus, the hand-held eye imaging apparatus is configured to process surface information from the eye images to displayed them in stereoscopic fashion)]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482